Title: William Wertenbaker to James Madison, 13 March 1829
From: Wertenbaker, William
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    University of Va
                                
                                March 13th. 1829
                            
                        
                         
                        By order of the Faculty, I have the honor of sending you the enclosed resolution of that body. I also send
                            you a letter from Hilliard Gray & Co of Boston to the Librarian of the University, by which it appears that they
                            wish to discontinue their agency in furnishing the University with periodicals. The manner in which they have furnished
                            the Library, has been at all times a subject of complaint & dissatisfaction with the Faculty, and has subjected
                            them to much inconvenience, so that it is very desirable that some other agent should be employed.
                        Should the Executive Committee think proper to appoint a new agent, I would respectfully suggest that Mr
                            Jones the Bookseller near the University, would be a suitable person for such periodicals as are published in the United
                            States, but for those published in Europe it would perhaps be better to engage some Bookseller residing in a Sea port—I
                            have the honor to be your Obd Hbe. Servt.
                        
                        
                            
                                Wm Wertenbaker
                            
                        
                    